 



EXHIBIT 10.6.6
JABIL CIRCUIT, INC.
STOCK APPRECIATION RIGHT AWARD AGREEMENT
     This STOCK APPRECIATION RIGHT AWARD AGREEMENT (the “Agreement”) is made as
of ___ (the “Grant Date”) between JABIL CIRCUIT, INC. a Delaware corporation
(the “Company”) and ___(the “Grantee”).
Background Information
     A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Jabil Circuit, Inc. 2002 Stock Incentive Plan (the
“Plan”).
     B. Section 7 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Appreciation Rights Awards to any Employees
or Consultants of the Company, subject to the terms and conditions of the Plan
and any additional terms provided by the Administrator. The Administrator has
made a Stock Appreciation Right Award grant to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.
     C. The Grantee desires to accept the Stock Appreciation Right Award grant
and agrees to be bound by the terms and conditions of the Plan and this
Agreement.
     D. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.
Agreement
     1. Grant of Stock Appreciation Right. Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants to the
Grantee a stock appreciation right covering ___shares of Common Stock (the
“SAR”) as of the Grant Date. [NOTE: The SAR grant also may be subject to
approval by the Company’s shareholders.]
     2. Exercise Price. The exercise price of the shares of Common Stock covered
by the SAR shall be $______ per share (the “Exercise Price”).
     3. Settlement of SAR. Upon exercise of all or a specified portion of the
SAR, the Grantee (or such other person entitled to exercise the SAR pursuant to
this Agreement and the Plan) shall be entitled to receive from the Company
shares of Common Stock with an aggregate Fair Market Value on the date of
exercise of the SAR equal to the amount determined by multiplying:
          (a) 100 percent of the amount (if any) by which the Fair Market Value
of a share of Common Stock on the date of exercise of the SAR exceeds the
Exercise Price, by
          (b) the number of shares of Common Stock with respect to which the SAR
shall have been exercised.

 



--------------------------------------------------------------------------------



 



     4. Vesting. Except as may be otherwise provided in the Plan and this
Agreement, the SAR shall vest in accordance with this Section 4. Prior to the
last day of the Company’s first fiscal quarter that ends after the first
anniversary of the Grant Date, no portion of the SAR shall be vested. The SAR
shall vest at the rate of 1/12 of the Shares covered by the SAR on the last day
of the Company’s first fiscal quarter ending after the first anniversary of the
Grant Date, and 1/12 of the Shares covered by the SAR on the last day of each
successive fiscal quarter thereafter, provided that in all instances the Grantee
is an Employee of, or Consultant to, the Company or a Subsidiary.
     5. Term of SAR. The SAR shall be exercisable during its term only to the
extent it has vested in accordance with Section 4 of this Agreement. The term of
the SAR commences on the Grant Date and expires upon the earliest of the
following:
          (a) the tenth (10th) anniversary of the Grant Date;
          (b) twelve (12) months after the death of the Grantee;
          (c) twelve (12) months after the termination of the Grantee’s
Continuous Status as an Employee or Consultant due to Disability; or
          (d) thirty (30) days after the termination of the Grantee’s Continuous
Status as an Employee or Consultant for any reason other than death or
Disability.
     6. Exercise of SAR.
          (a) The SAR is exercisable by delivery of an exercise notice, at such
location and in such form as the Company shall designate, which shall state the
election to exercise the SAR, the number of Shares in respect of which the SAR
is being exercised, and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice may be in electronic form. This SAR shall be deemed to be exercised upon
receipt by the Company of such Exercise Notice. The SAR may not be exercised for
a fraction of a Share.
          (b) No Shares shall be issued pursuant to the exercise of this SAR
unless such issuance and exercise complies with all relevant provisions of law
and the requirements of any stock exchange or quotation service upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
exercised Shares shall be considered transferred to the Grantee on the date the
SAR is exercised with respect to such exercised Shares. Prior to the exercise of
this SAR and delivery of the resulting Shares, the Participant shall not have
any rights of a stockholder with respect to this SAR or the Shares subject to
this SAR.
     7. Non-Transferability of SAR. The SAR may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution, except as
otherwise permitted by the Administrator in accordance with the terms of the
Plan.

 



--------------------------------------------------------------------------------



 



     8. Change in Control. In the event of a Change in Control, any portion of
the SAR that is not yet vested on the date such Change in Control is determined
to have occurred:
          (a) shall become fully vested on the first anniversary of the date of
such Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant does not terminate prior to the
Change in Control Anniversary;
          (b) shall become fully vested on the Date of Termination if the
Grantee’s Continuous Status as an Employee or Consultant terminates prior to the
Change in Control Anniversary as a result of termination by the Company without
Cause or resignation by the Grantee for Good Reason; or
          (c) shall not become fully vested if the Grantee’s Continuous Status
as an Employee or Consultant terminates prior to the Change in Control
Anniversary as a result of termination by the Company for Cause or resignation
by the Grantee without Good Reason.
For purposes of this Section 8, the following definitions shall apply:
          (d) “Cause” means:
                    (i) The Grantee’s conviction of a crime involving fraud or
dishonesty; or
                    (ii) The Grantee’s continued willful or reckless material
misconduct in the performance of the Grantee’s duties after receipt of written
notice from the Company concerning such misconduct;
provided, however, that for purposes of Section 8(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).
          (e) “Good Reason” means:
                    (i) The assignment to the Grantee of any duties inconsistent
in any respect with the Grantee’s position (including status, titles and
reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith and that is
remedied by the Company promptly after receipt of written notice thereof given
by the Grantee within 30 days following the assignment or other action by the
Company;
                    (ii) Any reduction in compensation; or
                    (iii) Change in location of office of more than 35 miles
without prior consent of the Grantee.

 



--------------------------------------------------------------------------------



 



     9. Tax Withholding. At such time as the Grantee exercises the SAR, the
Grantee must satisfy the federal, state, local or foreign income and social
insurance withholding taxes imposed by reason of the exercise of the SAR. The
Grantee shall make an election with respect to the method of satisfaction of
such tax withholding obligation in accordance with procedures established by the
Administrator. Unless the Grantee delivers to the Company or its designee within
ten (10) days after exercise of the SAR a certified check payable in the amount
of all tax withholding obligations imposed on the Grantee and the Company by
reason of the exercise of the SAR, the number of Shares to be delivered to the
Grantee upon exercise of the SAR shall be reduced by the smallest number of
whole Shares which, when multiplied by the Fair Market Value of the Common Stock
on the date of exercise, is sufficient to satisfy the amount of such tax
withholding obligations.
     10. No Effect on Employment. Nothing in the Plan or this Agreement shall
confer upon the Grantee the right to continue in the employment of the Company
or affect any right which the Company may have to terminate the employment of
the Grantee regardless of the effect of such termination of employment on the
rights of the Grantee under the Plan or this Agreement.
     11. Rights Prior to Issuance of Certificates. Neither the Grantee nor any
person to whom the Grantee’s rights shall have passed by will or by the laws of
descent and distribution shall have any of the rights of a shareholder with
respect to any Shares issuable upon exercise of the SAR until the date of
issuance to the Grantee of a certificate for such shares.
     12. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
     13. Successors. This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.
     14. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
     15. Entire Agreement. Subject to the terms and conditions of the Plan,
which are incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations.
     16. Headings. Section headings used herein are for convenience of reference
only and shall not be considered in construing this Agreement.
     17. Additional Acknowledgements. By their signatures below (including
electronic signature), the Grantee and the Company agree that the SAR is granted
under and governed by the terms and conditions of the Plan and this Agreement.
Grantee has reviewed in their entirety

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.6.6



the prospectus that summarizes the terms of the Plan and this Agreement, has had
an opportunity to request a copy of the Plan in accordance with the procedure
described in the prospectus, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and this Agreement. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator made
in accordance with the terms of the Plan and this Agreement upon any questions
relating to the Plan and this Agreement.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the Grant Date set forth above.

            JABIL CIRCUIT, INC.
      By:                           GRANTEE:
                           

 